Title: To John Adams from John Morgan, 19 February 1776
From: Morgan, John
To: Adams, John


     
      Dr Sir
      Camp at Cambridge Febry 19. 1776
     
     On my Arrival at Cambridge Mr. Craigie waited on me and sollicited my appointing of him Apothecary to the General Hospital. He represented that he had been in that Station, from the beginning of the War, and had continued so ever since. He was informd the Appointment rested in me, and begged my continuing him in that Station. At the time, I had overlooked that part of the Copy of the Establishment for a general Hospital, in which it was Resolved that the Appointment of the Apothecary was left to the Director General, and had listened to a report, “that the Congress had reserved to themselves that Appointment, and that Intrest was making for some persons to fill the place.” Believing this to be true I told him so. I had no design to deceive him; or lull him into any Security, for had I known, or attended, to the true fact, viz that the Appointment was left with me, I should not have hesitated a Moment to have told him that I had brought with me a Young Gentleman, a Pupil of my own, on whose Ability and Fidelity I could rely, to fill that Station with Credit and Honour to himself and the good of the Service, and that if that place, being vacant, was at my Disposal, I should Prefer him to every other person to fill it, be the pretentions or recommendations of the other what they might. But supposing Mr. Craigie to be a person of Address and Abilities, and claiming some regard, on Account of the Application he had procured to be made to me, and on Account of the representation, (rather let me say Misrepresentation) of his having been appointed from the beginning by Dr. Church and recognized as such by Dr. Foster; (in short of his having been regularly appointed and Continued as Apothecary ever since) I spoke to General Washington in his behalf, that in case the Appointment of the Apothecary was reserved by the Congress to be at their Disposal, and the place not fill’d up, he would be pleas’d to recommend Mr. Craigie to the Place. Immediately after Mr. Craigie produced to me the Inclosed letter to you, Solliciting your Intrest to have him appointed Apothecary and would have me to forward it. I told him I would consider of the Matter. This I looked upon as a necessary Step to avoid Im­position, or in other Terms, finding on my Arrival a Multitude of Solicitations in favour of Posts and Places which people here imagined connected with the Hospital, and at my disposal, I was determined to do Nothing by Surprize, or in haste, that I might afterwards repent at Leisure; for I might be Impos’d on, very innocently, or without any Design, by those Gentlemen who were prevailed with to sollicit in favour of a person, from their being missled by the representation of the Applyer, themselves: I therefore told Mr. Craigie what I had done, by Applying to General Washington, in his favour, which I thought the most likely Method to succeed, and upon the whole, did not approve of any other mode of Application. This was the sincere Advice of one who was, at that time, disposd to Serve Mr. Craigie, supposing the Appointment to be, as already mention’d, that and which I believed to be verily the Case. But I soon found that the Gentlemen who had signed the Letter in favour of Mr. Craigie had been themselves deceived. Several of Dr. Church’s Books were deliverd up to me, by his Brother in law Mr. Cookson; among the rest, one Containing the Appointment of all the Officers employ’d in the Hospital, that were at the Disposal of the Director General, first the Surgeons then the Apothecary, as follows Surgeons.
     Dr. Isaac Foster
     Dr. John Warren
     Dr. Samuel Adams
     Dr. Charles McKnight
     Apothecary Dr. Benj: Allen.
     About this time having had a little leisure to look into the state of the Hospital, and to assume the Management of my Department, his Excellency General Washington thought proper to order Dr. Foster (who had acted as Pro Tempore Director General from the time of Dr. Churches Confinement till my Arrival) to deliver up all his Accounts to me, in order to pass them. In looking over these, I found Dr. Allen had not only been Considered as Apothecary to the Hospital, but actually received pay as Such, nor was the least notice taken of Dr. Craigie, as Such, in Dr. Churches Books, nor had he ever received any pay as Apothecary; I enquired of Dr. Foster, if he had appointed him to that Station, after Dr. Church’s Confinement. He assured me he had not. This opened my Eyes, with respect to Dr. Craigie’s Artifice, and his Imposition on the Gentlemen who had Written the Letter to you in his favour, by which they were induced to give such a representation as would Incline a reader to believe he had been duly Appointed Apothecary, for the Hospital, by Dr. Church, and Acknowleged as such by Dr. Foster, as a Plea for his Continuance in that Office. This led me also to examine more minutely into his practice, in the Hospital, with a View to find out how far he had conducted with Wisdom, Prudence and Judgment in an Office he seem’d to have taken such pains to Intrude into. I ordered him to make out a list of all the Drugs &c. in the Medicinal Store, which I found extremely ill Supply’d, Some Accounts he gave me of Medicins, certified to be deliverd to the Hospital, and endeavourd to pass others on me, as if bought, or absolutely engaged for the Hospital which of course I was bound to pay, but I had some reason to think this an Imposition. I found many Articles charged at such an extravagant price, that being, unwilling to impute it to any other Cause, I was obliged, (as the most charitable supposition) to ascribe it to his ignorance and Inability to fill the place of Apothecary. Shall I take up your time in pointing out a few of those Articles contained in one single Account Viz.
     
     
      Mr. Andrew Craigie bought of James Jones
      
      
      
      
     
     
      
      
      
      Pen Currency
     
     
      Rad Rhoei 60 lb at 6 Dollars a pound
      
      
      
      £185.
      
      
     
     
      Mosch Chine in grain an Oz 15 Dollars
      
      
      
      5.
      12.
      6
     
     
      Sal glaub 70 lb eql. to 5/12 of a Dollr. or 2/6 lawf. currency
      
      
      
      10.
      18.
      9
     
     
      P: Cort peruv 8 lb at 7 Dolls. 1/3 a lb
      }
      on an average 6 Doll 5/6
      }
      82.
      
      
    
     
        ″  ″ 24 ″ at 6 Do. 2/3 ″ ″
      
      
      
     
      
      
      
      
      283.
      11.
      3
     
     
      About a Year ago I bargained for 2000 Wt. of as good Rhubarb at 2/3 of a Dollar per lb but afterwards by agreement gave up the bargain. I believe this to be part of the same parcel; but Supposing 300 Per Cent is allowed as an advance on Account of the time this will make it amount to 2 Dollars per lb; 60 lb. Wt. then is equal to 120 Dollars, or
      
      
      }
      45. 
      0.
      0
     
     
      I have since my Arrival bought 3 oz. of good Musk at exactly 1/2 the price, which is per Oz
      
      
      }
      2.
      16.
      3
     
     
     
      If I mistake not Sal Glaubn. always sold at Philadelphia for about 1/ Currency per lb by the quantity; be that as it may, I know the London Invoice of Sal Glaub is about 3d Sterling a pound, but I will suppose it to be Pens. Curency @ 1/3: 70 lb will then be
      
      
      }
      4.
      7.
      6
     
     
      As to the P: Cort Peruv: I believe what was bought of Marshall of Philadelphia, on a Average, did not stand the Continent in more than 2 Doll. a pound. I will Suppose this bark better, and the price Double, Viz 4 Dolls. Then 32 lb will be
      
      
      }
      48.
      
      
     
     
      
      
      
      
      100.
      3.
      9
     
     
      Difference almost 2/3 of this whole
      
      
      
      183.
      7.
      6
     
     
      
      
      
      
      £283.
      11.
      3
     
    
   I could produce other similar Instances, but let these Suffice, as Specimens, of Dr. Craigies fitness for the Station to which he aspires. A pretty piece of Work. At this rate no Sum of Money could be thought of, adequate to the enormous expence of supplying the whole Army. Is it to be wondered at, then, that I should lose all Confidence in Mr. Craigie. When I Charged him with it he was so sensible of his Misconduct, that he humbly intreated me to allow him to withdraw the Rhubarb. He pleaded his being deceived himself (but I suppose his meaning was that it should not Appear against him,) which I granted. By this time, Certainly knowing that the Appointment of an Apothecary rested with me, I determined to Acquaint Mr. Craigie he need not flatter himself with being appointed to that Office, and to Appoint Mr. Giles to it, in whose Integrity, as well as Ability to fill up the Place, I could repose Confidence. Mr. Craigie urged, in his own behalf, that it was a bad time of the Year to be Discharged; and that to be Idle would be an injury to him. Was it another season of the Year, it would be less Matter; Having no design to injure Mr. Craigie, I gave him to understand, if he Chose to remain in the Quality of an Assistant, till he could provide better for himself, he was wellcome: This he declined. He insisted on receiving pay as Apothecary, from the beginning of the Service to that Day, which I thought I was scarcely Justified to pay him, as Dr. Allen had received pay as such; and if I paid two, it was at my own risk; however, I concluded to pay him his full demand, as on Enquiry from Dr. Foster I Learned that Dr. Allen would acquiesce, and knew that if it should not be allowed, I could make Mr. Craigie refund.
     Mr. Craigie then strenuously insisted on my delivering him up the inclosed Letter to you, as a Certificate to the publick, of his Character, alledging my not Appointing him Apothecary would be a reflection on him, which that letter might tend to clear up. I mildly reply’d to him that I should keep that letter as some Justification, for having acted contrary to my better Judgment, in allowing him the pay of an Apothecary; and as to his Character being necessarily enjured from my not appointing him, I told him there was no room for it, the place being at my disposal, and I was not responsible to him for Chusing whom I thought fittest for the Place. On the Whole my Intention was to pay him all his Demands for Services, that he might have no Complaint; and to let him down gently; nor was I willing to expose to the World my want of Confidence in him, leaving his future success to be determined by the Opinion his friends had of him, and his own future good Conduct; wherefore I gave a formal, but Cold, Certificate of his having acted Well in which my Cooler Judgment tells me I was to blame, but Charity for him was the Motive, which I mention least he should make an ill use of It. I suppressed the letter, because had I even given it to you, or to him, it would have forced from Me an explanation, that I thought it best, for his sake, to avoid; but I find he has taken so much pains to misrepresent facts, that Justice to myself requires I should Assign the Reason of my Conduct toward him; I am told he has made a stir, among some worthy Gentlemen here, who think from his partial Account he has been hardly treated and have advised him to Apply to You to get his grievances represented to Congress, he giving as a reason for my behavour to him, that I put Mr. Giles in, as being an Apprentice of mine, with a View of putting the pay into my own Pocket.
     I beg leave to ask wether the Circumstances of Mr. Giles being educated with me as an Apprentice, (provided he is fit for the place and discharges the trust reposed in him with Ability and fidelity,) is to disqualify him from reaping the advantage of his Abilities; or are the engagements Into which I entered with Mr. Giles as my Pupil, before ever I thought of entring into the publick service, (which are binding me) to be disregarded because Mr. Craigie wishes to thrust himself into the Place. If that is an argument why Mr. Giles should not receive pay for his service, will not the same Operate against the surgeons of the Hospital, (who are Allowd to chuse their own Mates,) that have employ’d their Apprentices as Mates and who are supposed equally entitled to pay, with any Others, if, on Examination; they are found Qualified. In our late examination of Hospital Mates this was allowed to be matter of right and Justice, and admitted Accordingly. However Mr. Giles has drawn no pay yet, as Apothecary; and if the Congress see fit to disallow it, I shall submit to their determination, and Acquaint the Surgeons with their disallowance, as the cases are similar, but I shall still Insist on my right of appointing the Apothecary.
     I ought to apologize for my Troubling you with so long a letter; yet if you Consider the Matter, I depend on your Candour to excuse it. Should Mr. Craigie trouble either You or Messrs. Hancock or Sam: Adams or any other of the delegates with his Complaints, I flatter myself that you will do me the Justice to Communicate to them the particulars of the Information, I now lay before you, but not Otherwise, further than you think proper, (in Case you hear of the Matter,) to do Justice between Man and Man.
     You will further pardon me Sir for asking you a Question by way of Remark, on the Stress Mr. Craigie puts on his having gone into Boston, at some risk, to get out his Medicins, and throwing them into the publick Stock for the Use of the Army, (as mentioned in the Inclosed letter). Did Mr. Craigie go in for the sake of serving the publick, Merely? Or did he run that risk, as other people do the like risk every Day, in Order to secure his own property, and for his own Emoluments. If he threw his Medicins into the Common Stock, was he not paid for them, or did he not put his own price on them, and if he had sold his stock in trade, how does it hinder him from purchasing another? I Own I cannot see any great force, in such fine spun reasoning; but I quit the subject being sorry to take up so much of your time, on a private Matter, when Business of much greater Importance Calls for both Yours and My Attention, and when I have matters of Consequence to lay before you, which I must now defer, till Another Opportunity, in the mean while, with my best Compliments to Col. Hancock and Mr. Adams and to Messrs Lynch and Rutledge, whom I shall probably trouble with a similar Letter, and with Assurance of the Most perfect Regards for you and wishes for your Prosperity I remain Dr Sir Your most obedient and very humble Servant,
     
      John Morgan
     
    